Karma Props. LLC v Lilok, Inc. (2020 NY Slip Op 03595)





Karma Props. LLC v Lilok, Inc.


2020 NY Slip Op 03595


Decided on June 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2020

Friedman J.P., Richter, Gesmer, Oing, Singh, JJ.


11692 651385/17

[*1] Karma Properties LLC, et al., Plaintiffs-Respondents,
vLilok, Inc., et al., Defendants-Appellants.


Law Office of Robert G. Leino, New York (Robert G. Leino of counsel), for appellants.
Kazlow & Kazlow, New York (Stuart L. Sanders of counsel), for
respondents.

Order, Supreme Court, New York County (Robert R. Reed, J.), entered May 2, 2019, which, to the extent appealed from as limited by the briefs, granted plaintiffs' motion for summary judgment, unanimously affirmed, with costs.
Although defendants allege that neither defendant principal Rogers nor anyone else on behalf of defendant tenant Lilok, Inc. signed the lease amendment, defendants made no assertions to the motion court based on the specific differences between Rogers's signature and the signature on the amendment, or the circumstances in which Lilok came to occupy suite 503 and agreed to pay the higher rent sufficient to raise a question of fact. "Something more than a bald assertion of forgery is required to create an issue of fact contesting the authenticity of a signature" (Banco Popular N. Am. v Victory Taxi Mgt., 1 NY3d 381, 384 [2004]). Accordingly, since the guaranty executed with the original lease applied to all renewals and extensions, summary judgment in favor of plaintiffs was proper (see 1424 Millstone Rd., LLC v James B. Fairchild, LLC, 136 AD3d 556, 557 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2020
CLERK